Name: Commission Regulation (EEC) No 3092/92 of 27 October 1992 amending Annex III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin
 Type: Regulation
 Subject Matter: health;  animal product;  agricultural activity
 Date Published: nan

 No L 311 /18 Official Journal of the European Communities 28 . 10. 92 COMMISSION REGULATION (EEC) No 3093/92 of 27 October 1992 amending Annex III to Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veteri ­ nary medicinal products in foodstuffs of animal origin ('), as last amended by Commission Regulation (EEC) No 762/92 (2), and in particular Articles 7 and 8 thereof, Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food ­ producing animals ; Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant informa ­ tion concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs ; Whereas, in establishing maximum residue limits for resi ­ dues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of resi ­ dues (marker residue) ; Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney ; whereas, however, the liver and kidney are frequently removed from carcases moving in interna ­ tional trade, and maximum residue limits should there ­ fore also always be established for muscle or fat tissues ; Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be esta ­ blished for eggs, milk or honey ; Whereas albendazole, amitraz, thiabendazole and tylosin should be inserted into Annex III to Regulation (EEC) No 2377/90 ; whereas it is necessary to define the dura ­ tion of the provisional maximum residue limits ; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorizations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 8 1 /851 /EEC (3), as amended by Directive 90/676/EEC (4), to take account of the provisions of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on the Removal of Technical Barriers to Trade in the Veterinary Medicinal Products Sector, HAS ADOPTED THIS REGULATION : Article 1 Annex III of Regulation (EEC) No 2377/90 is hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the 60th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1992. For the Commission Martin BANGEMANN Vice-President (') OJ No L 224, 18 . 8 . 1990, p . 1 . 0 OJ No L 83, 28. 3 . 1992, p. 14. (') OJ No L 317, 6. 11 . 1981 , p. 1 . 0 OJ No L 373, 31 . 12. 1990, p . 15 . AN N EX A nn ex I II i s m od ifi ed a s fo llo w s: I. U nd er 1 23 . M ac ro lid es t he f ol lo w in g he ad in g is in se rt ed : Ph ar m ac ol og ic al ly ac tiv e su bs ta nc es M ar ke r re sid ue A ni m al s pe ci es M RL s Ta rg et tis su es O th er p ro vi si on s '1 23 2. T yl os in Ty lo sin bo vi ne 10 0 pg /k g m us cl e Pr ov isi on al M RL s ex pi re o n 1. 7 . 19 95 .' po rc in e liv er po ul try ki dn ey bo vi ne 50 p g/ kg m ilk II. U nd er 2 .1 .1 . Be nz im id az ol es a nd p ro -b en zi m id az ol es t he f ol lo w in g ar e in se rte d : Ph ar m ac ol og ic al ly ac tiv e su bs ta nc es M ar ke r re sid ue A ni m al s pe ci es M RL s Ta rg et tis su es O th er p ro vi si on s '2. 1. 1. 4. A lb en da zo le Su m o f a lb en da zo le a nd m et ab o- bo vi ne 10 0 ng /k g m us cl e Pr ov isi on al M RL s ex pi re o n 1. 1 . 19 96 . lit es w hi ch ar e m ea su re d as ov in e 10 0 ng /k g fa t Pr ov isi on al M RL s ex pi re o n 1. 1 . 19 96 . 2- am in o- be nz im id az ol e m ilk su lp ho ne 50 0 pg /k g ki dn ey 1 00 0 pg /k g liv er 2. 1. 1. 5. T hi ab en da zo le Su m of th ia be nd az ol e an d bo vi ne 10 0 pg /k g m us cl e Pr ov isi on al M RL s ex pi re o n 1. 1 . 19 96 .' 5- hy dt ox yt hi ab en da zo le ov in e 10 0 pg /k g liv er ca pr in e ki dn ey fa t m ilk II I. Th e fo llo w in g he ad in g is ad de d: '2 .2 . A ge nt s ac tin g ag ai ns t ec to pa ra sit es Ph ar m ac ol og ic al ly ac tiv e su bs ta nc es M ar ke r re sid ue A ni m al s pe ci es M RL s Ta rg et tis su es O th er p ro vi si on s 2. 2. 1. A m itr az Su m o f am itr az a nd m et ab ol ite s w hi ch ar e m ea su re d as 2. 4- di m et hy la ni lin e po rc in e 50 p g/ kg 20 0 pg /k g m us cl e ki dn ey , liv er Pr ov isi on al M RL s ex pi re o n 1. 7 . 19 94 .' 28. 10. 92 Official Journal of the European Communities No L 311/19